Martin, J.
delivered the opinion of the court. This case was remanded from this court in May last, because it did not state whether William and Richard Ratcliff (the fathers of the petitioners) who were first cousins of the full blood of Robert Russell, deceased, died before or after him.
On the return of this case to the court of probates, Jemima Ratcliffe, wife of Benjamin Harrison, intervened and prayed a distributive share of the estate of the deceased, as daughter of Jesse Ratcliffe, anotherfirst cousin of the estate.
There was judgment for the petitioner and *336the intervening parties, and the defendant appealed.
Hennen for the plaintiffs-dell for the defendants. -Watts Sf Lob-
It is admitted that the intestate died in 1827, the father of the intervening party in 1820.—William Ratcliffe in 1817, and Richard, in 1819 or 1820.
Jesse, William, and Richard Ratcliffe were first cousins of the intestate; the first two died before the intestate.
The succession was opened since the publication of the new code.
It is clear the judge of probates has erred in admitting the interveners, children of first cousins of the intestate to represent their father, as the law does not authorise representation in favour of the children or other desendants of brothers and sisters ?—Cicil code, 893.
It is, therefore, ordered, adjudged, and decreed, that the judgment be annulled, avoided and reversed, and the petition of the original and intervening parties dismissed with costs in both courts.